1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                   ***

6
      CENTEX HOMES,
7
                           Plaintiff,
8                                                      2:17-CV-02407-JAD-VCF
      vs.                                              ORDER
9     ST. PAUL FIRE AND MARINE INSURANCE
      COMPANY, et al.,
10
                           Defendants.
11

12
            Before the court is Centex Homes’ Motion to Compel Discovery Responses from Lexington
13
     Insurance Company and Request for Fees Pursuant to FRCP 37 (ECF No. 138).
14
            Accordingly,
15
            IT IS HEREBY ORDERED that a hearing on Centex Homes’ Motion to Compel Discovery
16
     Responses from Lexington Insurance Company and Request for Fees Pursuant to FRCP 37 (ECF No. 138)
17
     is scheduled for 10:00 AM, March 20, 2019, in Courtroom 3D.
18

19
            DATED this 13th day of March, 2019.
20
                                                             _________________________
21
                                                             CAM FERENBACH
                                                             UNITED STATES MAGISTRATE JUDGE
22

23

24

25
